DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-14 are pending and Claims 1-2, 4-8, 10, 13, and 14 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/14/2017 has been taken into account.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.


Response to Amendment
In the amendment dated 11/09/2020, the following has occurred: Claim 1 has been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “GSE 10 is only dedicated for allowing the transport and alignment of an engine core (20) with a fan module attachment (16) and is not a cradle within the meaning of the claimed subject matter (i.e., supporting an aircraft turbine engine fastened or suspended under or on a wing of an aircraft when said aircraft is moving). Contrastingly, GSE 10 is designed to support an aircraft turbine engine just to remove it or couple it to the fan module (16) when the aircraft is on the ground. (Emphasis added.) West fails to disclose the possibility of GSE 10 to connect the engine core to the aircraft when the aircraft is moving. Furthermore, West fails to disclose that GSE 10 can support an aircraft turbine engine on a wing of an aircraft, because the core engine is suspended to a pylon.” – The examiner respectfully disagrees. The language added to the preamble is merely a functional recitation and does not hold patentable weight, and as the aircraft can be moved with the structure in West still attached, it reads on the claim. Furthermore, as the structure disclosed by West is designed to support an engine during the process of attaching it to a pylon of the aircraft, it clearly can support the engine on the pylon, which is part of the wing. 
 “The Office Action asserts that the supports (22, 24) and the lifting components (26) are arches of an upper half-cradle, and that the rails (28, 30) are a lower half-cradle. Applicant disagrees. Lifting components (26) comprise, as highlighted by the specification of West, "one or more of a block and tackle systems, chains, ropes, wires, and any vertical actuation system for vertically lifting and lowering rails 28." Consequently, lifting components (26) are devices movable vertically that are not arms of arches.”- – The arches have not been claimed as unitary pieces, and as such they can consist of multiple elements. Furthermore as the chains of West are not used to teach the vertical arms, applicant’s argument does not apply to them. One having ordinary skill in the art would understand that an arch is a broad structure that can be 
In response to applicant’s argument that: “Not only does Herbold not concern the guiding of vertical parts of a cradle or the lifting of an engine core, but the lifting of a part of a core engine during its disassembly or reassembly. A person skilled in the art would have had no motivation to combine Herbold with West, because the weight of a whole core engine is very different from the simple weight of a casing section of a compressor or turbine, and because the teachings of Herbold offer no guarantee that this technical solution could be used without risks for lifting a whole core engine. Thus, one skilled in the art would simply not have transposed the teachings of Herbold in West. Thus Herbold does not remedy the deficiencies of West.” - The structure in Herbold is designed to safely support a heavy object that would cause serious damage and injury, it would be obvious to one having ordinary skill in the art that it is intended to support heavy objects and would be suitable to use with an engine structure. West requires a vertical support system designed to lift equipment of considerable weight and the structure of Herbold is disclosed as doing just that. Therefore, the combination with Herbold does not teach away from the combination as it would not destroy the function of West, and furthermore as the specific materials and size of engine has not been positively claimed, one having ordinary skill in the art would find the vertical support system in Herbold as a suitable addition to the frame of West, based on the structural language of the claims given patentable weight.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rail that is rigidly connected to one of an upper or a lower half-arm and slidably receives a complementary member that is rigidly connected to the other one of the lower or the upper half-arm” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in its preamble “A cradle for connecting and supporting an aircraft turbine engine under or on a wing of an aircraft when said aircraft is moving, and to be oriented so as to follow a substantially axial direction and which comprises at least one gas generator” (emphasis added). – It is unclear what comprises the gas generator, the cradle or turbine engine. For purpose of examination, it has been interpreted as a functional element of the turbine engine.
Claims 1 and 14 each recite the limitation "the lower ends" in lines 6 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 14 each recite “wherein each front and rear arch of the cradle comprises substantially vertical arms, each arm comprising an upper half-arm of the upper half-cradle and a lower half-arm of the lower half- cradle”. – It is unclear what the “half” is referring to with regards to the “half-arm” term. Are the respective half-arms half of the overall vertical arms or are they half of their respective cradle structure. Furthermore, as the arm portions disclosed in the drawings are not half of the substantially vertical arms, nor are they vertical, the invention has not been clearly claimed. Language better detailing the structural relationship between the half-arms and arches is required.
Claims 2, 4-8, and 10 are rejected based on their dependency. The issues above also apply to claim 13, as it incorporates the language of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over West (US Patent No. 8,720,059) in view of Herbold et al. (US Patent No. 9,038,253).
Regarding Claim 1, West discloses a cradle for connecting and supporting an aircraft turbine engine under or on a wing of an aircraft when said aircraft is moving, and to be oriented so as to follow a substantially axial direction and which comprises at least one gas generator, said cradle comprising: a front arch (West: Fig. 3, 9-12; 22, 26) and a rear arch (West: Fig. 3, 9-12; 24, 26), which extend transversely with respect to said axial direction, said arches being open at the lower ends thereof and interconnected by structuring connection means comprising at least one trellis of connecting rods (West: Fig. 3, 9-12; 12, 52) that extends between said arches, and said cradle comprising means for attaching (West: Fig. 3, 9-12; 44) the gas generator, said cradle being produced in at least two portions and comprising: an upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26), designed to be attached to a wing of the aircraft; and a lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44), being movable between a position (West: Fig. 10) in which it is connected to the upper half-cradle and a position (West: Fig. 9) in which it is disconnected from the upper half-cradle,  wherein the lower half-cradle comprises at least some of the means for attaching the gas generator; and a means for locking (West: Fig. 4, 6; 34, 36, 40, 42, 48) the lower half-cradle relative to the upper half-cradle in the connected position thereof (West: Col. 4, Ln. 32-55).
West fails to disclose means for slidably guiding the lower half-cradle in a vertical direction between the connected and disconnected positions thereof, wherein each front and rear arch of the cradle comprises substantially vertical arms, each arm comprising an upper half-arm of the upper half-cradle and a lower half-arm of the lower half-cradle, and wherein the (Herbold: Fig. 2-3; 60, 62) for slidably guiding a first half-cradle (Herbold: Fig. 2-3; 12) in a vertical direction between a connected and disconnected positions thereof; and a means for locking (Herbold: Fig. 3; 82, 84) the first half-cradle relative to a second half-cradle in the connected position thereof, wherein each cradle comprises substantially vertical arms (Herbold: Fig. 2-3; 34), each arm comprising an upper half-arm (Herbold: Fig. 3; 60, 74, 76, 80)  of an upper half-cradle and a lower half-arm (Herbold: Fig. 3; 62, 68, 70, 78) of a lower half-cradle, and wherein the means for slidable guiding are interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradle in West with the vertical arms from Herbold, with a reasonable expectation of success, in order to provide a means of guiding the half-cradle in the lift direction in order to limit the non-vertical movement as it is lifted, as well as a means of supporting the weight of the cradle in the event of a failure of the lifting actuator, thereby providing additional safety to the user (Herbold: Col. 4, Ln. 64-67; Col. 5, Ln. 1-3; Col. 7, Ln. 7-19).
Regarding Claim 2, West, as modified, teaches the cradle according to Claim 1, wherein the cradle is designed to support a turbine engine which is of a turboprop engine type, comprising a reduction gear coupled to the gas generator, and wherein the upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) comprises at least some means for attaching the reduction gear to the cradle. [Note: As the turboprop engine has not been explicitly claimed, all that is required is a cradle designed to couple to the gas turbine, which the cradle of West does.]
Regarding Claim 4, West, as modified, teaches the cradle according to Claim 1, wherein each means for slidable guiding comprises a rail (Herbold: Fig. 3; 62) that is rigidly connected to one of an upper or a lower half-arm and slidably receives a complementary member (Herbold: Fig. 3; 60) that is rigidly connected to the other one of the lower or the upper half-arm, respectively.  
Regarding Claim 7, West, as modified, teaches the cradle according to Claim 1, comprising at least one actuator (West: Fig. 3, 9-12; 26 | Col. 4, Ln. 19-31) which is interposed between the upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) and the lower half-cradle and which is designed to move the lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44) relative to the upper half-cradle between the connected and disconnected positions thereof.  
Regarding Claim 8, West, as modified, teaches the cradle according to Claim 1, wherein the structuring connection means of the lower half-cradle comprise lateral structuring connecting rods (West: Fig. 3, 9-12; 52) of the trellis of connecting rods, and wherein the structuring connection means of the upper half-cradle are arranged between the front and rear upper half-arms of the upper half-cradle and comprise an upper spar (West: Fig. 3, 9-12; 12) and/or additional connecting rods of the trellis of connecting rods that are separate from the lateral structuring connecting rods of the trellis of connecting rods.

Regarding Claim 14, West discloses a cradle for supporting an aircraft turbine engine to be oriented so as to follow a substantially axial direction and which comprises at least one gas generator, said cradle comprising: a front arch (West: Fig. 3, 9-12; 22, 26) and a rear arch (West: Fig. 3, 9-12; 24, 26) extending transversely with respect to said axial direction, said front and rear arches being open at the lower ends thereof and interconnected by at least one trellis of connecting rods (West: Fig. 3, 9-12; 12, 52) that extends between said front and rear arches, said cradle comprising an attachment interface (West: Fig. 3, 9-12; 44) for attaching the gas generator, said cradle being produced in at least two portions and comprising an upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) configured to be attached to a wing of the aircraft, and a lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44) being movable between a position in which it is connected to the upper half-cradle and a position in which it is disconnected from the upper (West: Fig. 4, 6; 34, 36, 40, 42, 48) configured to lock the lower half-cradle relative to the upper half-cradle in the connected position thereof (West: Col. 4, Ln. 32-55).
West fails to disclose a guide configured to slideably guide the lower half-cradle in a vertical direction between the connected and disconnected positions thereof, wherein each front and rear arch of the cradle comprises substantially vertical arms, each arm comprising an upper half-arm of the upper half-cradle and a lower half-arm of the lower half-cradle, and wherein the guide is interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto. However, Herbold teaches a guide (Herbold: Fig. 2-3; 60, 62) configured to slideably guide a first half-cradle (Herbold: Fig. 2-3; 12) in a vertical direction between a connected and disconnected positions thereof; and at le65033AMat least one lock (Herbold: Fig. 3; 82, 84) configured to lock the first half-cradle relative to a second upper half-cradle in the connected position thereof, wherein each cradle comprises substantially vertical arms (Herbold: Fig. 2-3; 34), each arm comprising an upper half-arm (Herbold: Fig. 3; 60, 74, 76, 80)  of an upper half-cradle and a lower half-arm (Herbold: Fig. 3; 62, 68, 70, 78) of a lower half-cradle, and wherein the means for slidable guiding are interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto. [Note: See the rejection of claim 1 for motivation.]

Claims 1-2, 4, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over West (US Patent No. 8,720,059) in view of Murphy et al. (US Pub. No. 2015/0361894).
Regarding Claim 1, West discloses a cradle for connecting and supporting an aircraft turbine engine under or on a wing of an aircraft when said aircraft is moving, and to be oriented so as to follow a substantially axial direction and which comprises at least one gas generator, said cradle comprising: a front arch (West: Fig. 3, 9-12; 22, 26) and a rear arch (West: Fig. 3, 9-12; 24, 26), which extend transversely with respect to said axial direction, said arches being open at the lower ends thereof and interconnected by structuring connection means comprising at least one trellis of connecting rods (West: Fig. 3, 9-12; 12, 52) that extends between said arches, and said cradle comprising means for attaching (West: Fig. 3, 9-12; 44) the gas generator, said cradle being produced in at least two portions and comprising: an upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26), designed to be attached to a wing of the aircraft; and a lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44), being movable between a position (West: Fig. 10) in which it is connected to the upper half-cradle and a position (West: Fig. 9) in which it is disconnected from the upper half-cradle,  wherein the lower half-cradle comprises at least some of the means for attaching the gas generator; and a means for locking (West: Fig. 4, 6; 34, 36, 40, 42, 48) the lower half-cradle relative to the upper half-cradle in the connected position thereof (West: Col. 4, Ln. 32-55).
West fails to disclose means for slidably guiding the lower half-cradle in a vertical direction between the connected and disconnected positions thereof, wherein each front and rear arch of the cradle comprises substantially vertical arms, each arm comprising an upper half-arm of the upper half-cradle and a lower half-arm of the lower half-cradle, and wherein the means for slidable guiding are interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto. However, Murphy teaches a means (Murphy: Fig. 2-4, 6; 75, 76, 78, 80) for slidably guiding a first half-cradle (Murphy: Fig. 2-4, 6; 45, 74, 76, 85, 86, 88) in a vertical direction between a connected and disconnected positions thereof; and a means for locking (Murphy: [0051]) the first half-cradle relative to a second half-cradle in the connected position thereof, wherein each cradle comprises substantially vertical arms, each arm comprising an upper half-arm (Murphy: Fig. 2-4, 6; 72) of an upper half-cradle and a lower half-arm (Murphy: Fig. 2-4, 6; 45, 74, 76, 85, 86, 88) of a lower half-cradle, and wherein the means for slidable guiding are interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto.
(Murphy: [0051]-[0052], [0065]). [Note: The jack screw shaft and motor of Murphy can lock the arms in a position.]
Regarding Claim 2, West, as modified, teaches the cradle according to Claim 1, wherein the cradle is designed to support a turbine engine which is of a turboprop engine type, comprising a reduction gear coupled to the gas generator, and wherein the upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) comprises at least some means for attaching the reduction gear to the cradle. [Note: As the turboprop engine has not been explicitly claimed, all that is required is a cradle designed to couple to the gas turbine, which the cradle of West does.]
Regarding Claim 4, West, as modified, teaches the cradle according to Claim 1, wherein each means for slidable guiding comprises a rail (Murphy: Fig. 2-4, 6; 78, 80) that is rigidly connected to one of an upper or a lower half-arm and slidably receives a complementary member (Murphy: Fig. 2-4, 6; 75, 76) that is rigidly connected to the other one of the lower or the upper half-arm, respectively.  
Regarding Claim 7, West, as modified, teaches the cradle according to Claim 1, comprising at least one actuator (West: Fig. 3, 9-12; 26 | Col. 4, Ln. 19-31) which is interposed between the upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) and the lower half-cradle and which is designed to move the lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44) relative to the upper half-cradle between the connected and disconnected positions thereof.  
Regarding Claim 8, West, as modified, teaches the cradle according to Claim 1, wherein the structuring connection means of the lower half-cradle comprise lateral structuring connecting rods (West: Fig. 3, 9-12; 52) of the trellis of connecting rods, and wherein the structuring (West: Fig. 3, 9-12; 12) and/or additional connecting rods of the trellis of connecting rods that are separate from the lateral structuring connecting rods of the trellis of connecting rods.

Regarding Claim 14, West discloses a cradle for supporting an aircraft turbine engine to be oriented so as to follow a substantially axial direction and which comprises at least one gas generator, said cradle comprising: a front arch (West: Fig. 3, 9-12; 22, 26) and a rear arch (West: Fig. 3, 9-12; 24, 26) extending transversely with respect to said axial direction, said front and rear arches being open at the lower ends thereof and interconnected by at least one trellis of connecting rods (West: Fig. 3, 9-12; 12, 52) that extends between said front and rear arches, said cradle comprising an attachment interface (West: Fig. 3, 9-12; 44) for attaching the gas generator, said cradle being produced in at least two portions and comprising an upper half-cradle (West: Fig. 3, 9-12; 22, 24, 26) configured to be attached to a wing of the aircraft, and a lower half-cradle (West: Fig. 3, 9-12; 28, 30, 44) being movable between a position in which it is connected to the upper half-cradle and a position in which it is disconnected from the upper half-cradle, wherein the lower half-cradle comprises at least a portion of the attachment interface for attaching the gas generator; and at le65033AMat least one lock (West: Fig. 4, 6; 34, 36, 40, 42, 48) configured to lock the lower half-cradle relative to the upper half-cradle in the connected position thereof (West: Col. 4, Ln. 32-55).
West fails to disclose a guide configured to slideably guide the lower half-cradle in a vertical direction between the connected and disconnected positions thereof, wherein each front and rear arch of the cradle comprises substantially vertical arms, each arm comprising an upper half-arm of the upper half-cradle and a lower half-arm of the lower half-cradle, and wherein the guide is interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto. However, Murphy teaches a guide (Murphy: Fig. 2-4, 6; 75, 76, 78, 80) (Murphy: Fig. 2-4, 6; 45, 74, 76, 85, 86, 88) in a vertical direction between a connected and disconnected positions thereof; and at le65033AMat least one lock (Murphy: [0051]) configured to lock the first half-cradle relative to a second upper half-cradle in the connected position thereof, wherein each cradle comprises substantially vertical arms, each arm comprising an upper half-arm (Murphy: Fig. 2-4, 6; 72) of an upper half-cradle and a lower half-arm (Murphy: Fig. 2-4, 6; 45, 74, 76, 85, 86, 88) of a lower half-cradle, and wherein the means for slidable guiding are interposed between or supported by the upper half-arms and the lower half-arms corresponding thereto. [Note: See the rejection of claim 1 for motivation.]

Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631         

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631